DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
	Claims 11-20 are interpreted as product-by-process claims. Claim 11 recites “having a geometry resulting from a subtractive etch process” and claim 16 requires that the device “having a geometry resulting from a damascene trench formation process”. See MPEP §2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (U.S. Patent Application Publication No. 2018/0114752).
Briggs discloses: 

a first conductive line(110) having a geometry resulting from a subtractive etch process(110 being flat, which would result from a etching of the top of 110);
a first via(140) and a skip via(229) disposed on the first conductive line(140 229 on 110), the first via and the first conductive line being included within a first metallization level(140 229 and 110 included in first metal level), wherein the skip via (229)connects a first metallization level(229 connected to 110) to a third metallization level above a second metallization level; and 
the second metallization level(160) including a second via(270) on a second conductive line (160)disposed on the first via(140). 
Briggs does not disclose: 
wherein the skip via  connects a first metallization level  to a third metallization level above a second metallization level; and
However, Briggs disclose this feature in the abstract and at [0077].  IT would have been obvious to include another metallization layer above the layer 160, for the obvious benefit of including additional metallization layers which would make the device denser and smaller.  Thus, the features of claim 11 would have been obvious to one having ordinary skill in the art. 



 The device of claim 11, 
Briggs discloses: further comprising a barrier layer(273) and a cap layer(150) disposed along the first conductive line(110), the first via (140)and the skip via(229). 

Regarding claim 13. 
Briggs discloses all of the features of claim 11. 
Briggs does not disclose: 
The device of claim 11, wherein the third metallization level includes a third conductive line disposed on the second via and a fourth conductive line disposed on the skip via. 
However, claim 13 merely recites a duplication of parts and Briggs discloses additional metallization layer features in the abstract and at [0077].  IT would have been obvious to include another metallization layer above the layer 160, for the obvious benefit of including additional metallization layers which would make the device denser and smaller.  Thus, the features of claim 13 would have bene obvious to one having ordinary skill in the art. 


Regarding claims 14-15. 
Briggs discloses all of the features of claim 11. 
Briggs does not disclose: 
The device of claim 13, wherein the third and fourth conductive lines have a geometry resulting from a damascene trench formation process. 
Regarding claim 15. The device of claim 13, wherein the third and fourth conductive lines have a geometry resulting from a subtractive etch process. 

The features above are interpreted as product-by-process claims. Claim 14-15 recites “having a geometry resulting from a damascene trench formation process/a subtractive etch process” and. See MPEP §2113.  Modified claim Briggs would include this feature.  That is, the structure implied by the recited feature is provided in Briggs while the recited process is not germane to patentability.  See MPEP §2113.





Regarding claim 16. 
A semiconductor device including a skip via connection between metallization levels, comprising: 
a first conductive line(110) having a geometry resulting from a damascene trench formation process; (110 being flat, which would result from a damascene trench formation process of the top of 110);
a first via(140) and a skip via(229) disposed on the first conductive line(140 229 on 110), the first via and the first conductive line being included within a first metallization level(140 229 and 110 included in first metal level), wherein the skip via (229)connects a first metallization level(229 connected to 110) to a third metallization level above a second metallization level; and 
the second metallization level(160) including a second via(270) on a second conductive line (160)disposed on the first via(140). 
Briggs does not disclose: 
wherein the skip via  connects a first metallization level  to a third metallization level above a second metallization level; and
However, Briggs disclose this feature in the abstract and at [0077].  IT would have been obvious to include another metallization layer above the layer 160, for the obvious 

Regarding claim 17. The device of claim 16, 
Briggs discloses: further comprising a barrier layer(273) and a cap layer(150) disposed along the first conductive line(110), the first via (140)and the skip via(229). 

Regarding claim 18. 
Briggs does not disclose: 
The device of claim 16, wherein the third metallization level includes a third conductive line disposed on the second via and a fourth conductive line disposed on the skip via. 
However, claim 13 merely recites a duplication of parts and Briggs discloses additional metallization layer features in the abstract and at [0077].  IT would have been obvious to include another metallization layer above the layer 160, for the obvious benefit of including additional metallization layers which would make the device denser and smaller.  Thus, the features of claim 18 would have bene obvious to one having ordinary skill in the art. 


Briggs discloses all of the features of claim 18.  
Briggs does not disclose: 
 The device of claim 18, wherein the third and fourth conductive lines have a geometry resulting from a damascene trench formation process. 
Regarding claim 20. The device of claim 18, wherein the third and fourth conductive lines have a geometry resulting from a subtractive etch process.
The features above are interpreted as product-by-process claims. Claim 19-20 recites “having a geometry resulting from a damascene trench formation process/a subtractive etch process” and. See MPEP §2113.  Modified claim Briggs would include this feature.  That is, the structure implied by the recited feature is provided in Briggs while the recited process is not germane to patentability.  See MPEP §2113.

Allowable Subject Matter
Claims 1-10 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
subtractively etching first conductive material to form a first via and a skip via on a first conductive line, the first via and the first conductive line being included within a first 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898